02/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 21-0035


                                        OP 21-0035


 PETER JON HALLBERG,                                                              Lr-
              Petitioner,                                                FEB 0 2 2021
                                                                       Bowen Greenw0,7,..
        v.

 CAPTAIN ALAN FIUGHES,

               Respondent.


       Peter Jon Hallberg has filed a Petition for a Writ of Habeas Corpus and includes a
sentence calculation from the Department of Corrections (DOC) Montana State Prison
(MSP)Records Department. He contends that the Records Department has calculated his
discharge date incorrectly.
       Hallberg explains his calculations and his understanding of § 46-23-217, MCA
(2019). Section 46-23-217, MCA, provides, in part: "A prisoner who commits a crirne
while imprisoned in a state prison or while released on parole or under the supervised
release program and who is convicted and sentenced for the crime shall serve the sentence
consecutively with the remainder of the original sentence." He puts forth that he would
have discharged his original sentence at the same time as his subsequent sentence because
the sentences should run concurrently. He points out that his discharge date of his original
sentence was November 1, 2018, and that on September 26, 2013, he was granted parole
on his original sentence. FIallberg acknowledges that he violated parole with a new felony
conviction in 2014.
        Hallberg adds that he earned parole again on December 27, 2016,1 and that he also
 garnered a new felony offense in 2017. Given all that, Hallberg calculates that he is past
 his discharge date on all his sentences because ofthe applicable credit for time served and
 all sentences running concurrently.
        The MSP Records Department calculates sentences based upon an offender's
written judgrnent. We secured copies of Hallberg's written judgments for his three
sentences. During a six-week period in fall of 2003, Hallberg cornrnitted several offenses
in Lewis and Clark County. The State of Montana initially charged Hallberg with eleven
felony counts, including burglary, theft, and forgery, in the Lewis and Clark County
District Court. The State later disrnissed two counts. On July 14, 2004, the District Court
sentenced Hallberg to MSP for a concurrent, twenty-year term with five years suspended
for eight convictions to be followed by a twenty-year, suspended term to MSP for the ninth
conviction.
       As Hallberg stated in his Petition, he was charged with a new felony, while on
parole, in 2014. On February 19, 2015, the Yellowstone County District Court sentenced
Hallberg for criminal possession of dangerous drugs to the DOC for five years with
two years suspended (hereinafter 2014 sentence). The District Court stated that the
2014 sentence was "to run consecutively to current sentence."
       In December 2017, the State charged Hallberg with felony criminal possession of
dangerous drugs and misdemeanor assault in Yellowstone County District Court. Hallberg
pleaded guilty, and in 2018, the District Court committed Hallberg to the DOC for a
three-year terrn "to run consecutively to any other sentence currently serving." The court
also imposed a concurrent, six-month terrn for the rnisderneanor.




  His second period of parole remains an option under the statute Hallberg cites. "However, the
prisoner remains eligible for parole consideration under 46-23-201 in regard to the original
sentence." Section 46-23-217, MCA.


                                              2
        Upon review of Hallberg's Petition and MSP's sentence calculation, we conclude
MSP Record Departrnent correctly calculated Hallberg's sentences. First, his most recent
sentences from Yellowstone County all run consecutively to his original sentence frorn
Lewis and Clark County. The written judgments stated this, and § 46-23-217, MCA,
confirms that the sentences are to run consecutively.
        Second, Hallberg must serve the custodial portion of each sentence prior to serving
any probationary time. Section 46-18-201, MCA. The MSP's sentence calculation reflects
this. For Hallberg's original sentence, the custodial or prison sentence did expire on
November 1, 2018; the custodial term for the original sentence is done. However, that
prison discharge date is not the same for his remaining two sentences. "If paroled frorn the
original sentence, the prisoner shall begin serving the subsequent sentence."
Section 46-23-217, MCA. Instead, Hallberg began serving his three-year prison term on
November 1, 2018, for the 2014 sentence from Yellowstone County. Because Hallberg
earned almost a year of credit for tirne served-364 days—his prison discharge date is
November 1, 2020. For his rernaining Yellowstone County sentence imposed in 2018, he
rnust serve three years in prison rninus the 318 days of credit for tirne served. His custodial
or prison term starts on November 1, 2020, the end date for his 2014 sentence, and expires
on December 18, 2022.
       Hallberg has not demonstrated any error with his sentence calculation by the DOC
MSP Records Departrnent. He misunderstands § 46-23-217, MCA, which requires the
second and subsequent sentences be served consecutively. Section 46-18-401(4), MCA,
reads: "Separate sentences for two or rnore offenses must run consecutively unless the
court otherwise orders." The sentencing judge in Yellowstone County ran both sentences
consecutively to each other and to his original sentence. Hallberg has not demonstrated
illegal incarceration, and he is not entitled to habeas corpus relief. Accordingly,
      IT IS ORDERED that Hallberg's Petition for a Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Peter Jon Hallberg personaolly.
      DATED this '?-- -day of February, 2021.



                                                            Chief Justice




                                                              Justices




                                          4